Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00538-CR

                                          Erasmo GARCIA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 413067
                            Honorable Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 18, 2013

DISMISSED

           Appellant filed a motion to dismiss this appeal; the motion is signed by Appellant and his

court-appointed counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this

appeal is dismissed. See id.; Conners v. State, 966 S.W.2d 108, 110 (Tex. App.—Houston [1st

Dist.] 1998, pet. ref’d).

                                                    PER CURIAM

DO NOT PUBLISH